ACCEPTED
                                                                                   03-14-00737-CV
                                                                                          4701431
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              3/30/2015 5:44:05 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                             No. 03-14-00737-CV

                     In the Third Court of Appeals                 FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                            Austin, Texas                   3/30/2015 5:44:05 PM
                             __________________               JEFFREY D. KYLE
                                                                    Clerk

                       CHASE CARMEN HUNTER
                                             Appellant,
                                   v.
                       DAVID MATTAX AND THE
                   TEXAS DEPARTMENT OF INSURANCE
                                             Appellees.
                         ______________________
                On Appeal from the 250th Judicial District Court
                       Cause No. D-1-GN-13-001957
                            Travis County, Texas
            _______________________________________________

                             APPELLEES’ BRIEF
           ____________________________________________________

KEN PAXTON                         CYNTHIA A. MORALES
Attorney General of Texas          Assistant Attorney General
                                   State Bar No. 14417420
CHARLES E. ROY
First Assistant Attorney General   Financial Litigation, Tax, and
                                   Charitable Trusts Division
JAMES E. DAVIS
Deputy Attorney General            OFFICE OF THE ATTORNEY GENERAL
For Civil Litigation               P.O. Box 12548
                                   512-475-4470
ROBERT O’KEEFE                     512-477-2348 (fax)
Division Chief                     cynthia.morales@texasattorneygeneral.gov
Financial Litigation, Tax, and
Charitable Trusts Division         COUNSEL FOR APPELLEES
                  IDENTITY OF PARTIES AND COUNSEL


Appellant
Chase Carmen Hunter

Counsel for Appellant at Trial and on Appeal
Chase Carmen Hunter, pro se
340 S. Lemon Ave #9039
Walnut, CA 91789
Tel: 707-706-3647
Fax 703-997-5999
chase_hunter@yahoo.com

Appellees
Texas Department of Insurance
Commissioner of Insurance David Mattax

Counsel for Appellees
Cynthia A. Morales
State Bar No. 14417420
Assistant Attorney General
Financial Litigation, Tax, and
Charitable Trusts Division
P.O. Box 12548
Austin, Texas 78711-2548
Tel.: 512-475-4470
Fax: 512-477-2348
cynthia.morales@texasattorneygeneral.gov




                                      ii
                                                 TABLE OF CONTENTS

Table of Contents ..................................................................................................... iii

Index of Authorities ................................................................................................... v

Statement of the Case.............................................................................................. vii

Statement Regarding Oral Argument ..................................................................... vii

Issues Presented ..................................................................................................... viii

Statement of Facts ...................................................................................................... 2

Summary of the Argument......................................................................................... 7

Argument.................................................................................................................... 8

I.       Appellant’s attempts to seek mandamus relief should not be
         entertained in this direct appeal ....................................................................... 8

II.      Appellant has waived any complaints on appeal due to inadequate
         briefing and no reversible error is shown ...................................................... 11

Prayer ....................................................................................................................... 17

Certificate of Compliance ........................................................................................ 18

Certificate of Service ............................................................................................... 19

Appendix

         Order of Dismissal ............................................................................... A

         July 12, 2013 Letter from Clerk ........................................................... B

         June 24, 2014 Notice of Court Setting ................................................. C


                                                              iii
Texas Rule of Appellate Procedure 38.1 ............................................. D

Texas Rule of Civil Procedure 165a ..................................................... E

Texas Civil Practices and Remedies Code Section 13.001 .................. F

Texas Rule of Appellate Procedure 44.1 ............................................. G




                                           iv
                                   INDEX OF AUTHORITIES
Cases

Bowman v. Burks,
    No. 01-10-000219-CV, 2011 WL 2418475
    (Tex. App.—Houston [1st Dist.] ..................................................................... 9

Burton v. Hoffman,
      959 S.W.2d 351 (Tex. App.—Austin 1998, no pet. ................................13, 15

Enrique v. Livingston,
      400 S.W.3d 610 (Tex. App.—Austin 2013, pet. denied) .............................. 16

Hotze v. City of Houston,
      339 S.W.3d 809 (Tex. App.—Austin 2011, no pet.) ..................................... 14

In re Hearn,
       137 S.W.3d 681 (Tex. App.—San Antonio 2014, orig. proceeding) ............ 10

In re Kastner,
       No. 14-09-00653-CV, 2009 WL 3401867
       (Tex. App.—Houston [14th Dist.] 2009, orig. proceeding) ..............14, 15, 16

Mansfield State Bank v. Cohn,
     573 S.W.2d 181 (Tex. 1978). ........................................................................ 12

Mayad v. Rizk,
     554 S.W.2d 835
     (Tex. Civ. App.—Houston [14th Dist.] 1977, writ ref’d n.r.e.) .................... 10

Pinnacle Gas Treating, Inc. v. Read,
     13 S.W.3d 126 (Tex. App.—Waco 2000, no pet.) .......................................... 9

Preslar v. Garcia, No. 03-13-00449-CV, 2014 WL 824201
      (Tex. App.—Austin Feb. 26, 2014, no pet.) ............................................ 16-17

Strange v. Continental Cas. Co.,
      126 S.W.3d 676 (Tex. App.—Dallas 2004, pet. denied). ........................... 12



                                                     v
Statutes
TEX. CIV. PRAC. & REM. CODE §13.001....................................................................iv

TEX. CIV. PRAC. & REM. CODE §13.001(a)(1) ....................................... 14, 14-15, 16

TEX. CIV. PRAC. & REM. CODE Ch. 37 .................................................................... vii

TEX. GOV’T. CODE § 2001.038 ................................................................................ vii

Rules
TEX. R. APP. P. 4.1(a) ................................................................................................. 7

TEX. R. APP. P. 20 ...................................................................................................... 7

TEX. R. APP. P. 26.1(a)(3) ....................................................................................7, 15

TEX. R. APP. P. 38.1 ..............................................................................................iv, 9

TEX. R. APP. P. 38.1(i)......................................................................10, 11, 12, 14, 15

TEX. R. APP. P. 44.1...................................................................................................iv

TEX. R. APP. P. 44.1(a). ..........................................................................12, 14, 15, 16

TEX. R. APP. P. 52.1 ................................................................................................... 9

TEX. R. CIV. P. 145 ..................................................................................................... 7

TEX. R. CIV. P. 165 a .................................................................................................iv

TEX. R. CIV. P. 165 a(3) .................................................................................7, 11, 15

TRAVIS COUNTY CIV. DIST. CT. LOC. R. DEFINITION 2 ............................................ 10

TRAVIS COUNTY CIV. DIST. CT. LOC. R. 2.1............................................................. 10

TRAVIS COUNTY CIV. DIST. CT. LOC. R. 2. 2 ........................................................... 10

TRAVIS COUNTY CIV. DIST. CT. LOC. R. 2.4............................................................. 10

TRAVIS COUNTY CIV. DIST. CT. LOC. R. 2.6............................................................. 10

TRAVIS COUNTY LOCAL RULES CHAPTER 8 ............................................................... 5
                             STATEMENT OF THE CASE
Nature of the case:              Petition for Declaratory Judgment suit under
                                 Chapter 37 of the Civil Practice and Remedies
                                 Code and Section 2001.038 of the Texas
                                 Government Code. CR3–70.1

Course of Proceedings:           Appellant sued Appellees challenging certain
                                 rules and statutes and an order revoking
                                 Appellant’s Texas insurance licenses. CR3–70.
                                 No service was ever effected on any of the
                                 defendants. The trial court signed an order
                                 dismissing the case for want of prosecution on
                                 August 25, 2014. CR224–32. Appellant filed a
                                 motion for reinstatement on September 26, 2015,
                                 which was either untimely or overruled by
                                 operation of law. CR236–41.

Trial Court’s Disposition:       The trial court dismissed Appellant’s petition for
                                 want of prosecution. CR224–32.


                  STATEMENT REGARDING ORAL ARGUMENT
       Appellees do not believe that oral argument is necessary in this case.

However, if the Court schedules oral argument, Appellees request the opportunity

to participate.




1
 In this brief, the Clerk’s Record filed on December 15, 2014 will be referred to as CR and the
Clerk’s Record filed on February 20, 2015 will be referred to as SuppCR.
             ISSUES PRESENTED (RESTATED)

1.   Appellant’s attempts to seek mandamus relief should not be
     entertained in this direct appeal.

2.   Appellant has waived any complaints on appeal due to inadequate
     briefing and no reversible error is shown.




                              ii
                                No. 03-14-00737-CV

                       In the Third Court of Appeals
                              Austin, Texas
                               __________________
                         CHASE CARMEN HUNTER
                                               Appellant,
                                     v.
                            DAVID MATTAX2 AND
                     TEXAS DEPARTMENT OF INSURANCE
                                               Appellees.
                           ______________________
                 On Appeal from the 250th Judicial District Court
                        Cause No. D-1-GN-13-001957
                             Travis County, Texas
             _______________________________________________

                               APPELLEES’ BRIEF
            ____________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       Appellant appeals from an order dismissing her case for want of prosecution,

but advances no argument nor provides any authority in support of her contention

that such order should be reversed. Instead, Appellant complains of the alleged

refusal of the district clerk and a former district court judge to perform certain

2
  The underlying case was originally styled Chase Carmen Hunter v. Eleanor Kitzman and the
Texas Department of Insurance. Kitzman was sued only in her official capacity. Kitzman was
succeeded by Julia Rathgeber, and Appellant amended the case style to add Rathgeber’s name,
but retained Kitzman’s name. Rathgeber has been succeeded by David Mattax, who as the
current Commissioner of Insurance is the proper appellee in this appeal along with the Texas
Department of Insurance.
                                             1
alleged ministerial duties, and prays this Court to direct the former district court

judge to direct the district clerk to perform certain actions.      This Court has

previously heard and denied such requests for relief in Appellant’s mandamus

proceeding, In re Chase Carmen Hunter, No. 03-13-00468-CV.

      To the extent that Appellant is again seeking that this Court direct former

Judge Dietz (or his successor) to direct the district clerk to take certain actions,

such requests for mandamus relief should not be entertained in this direct appeal.

To the extent that Appellant is seeking a reversal of the order of dismissal,

Appellant’s contentions should be overruled due to inadequate briefing on appeal,

or alternatively, overruled because they are without merit and no reversible error is

shown.

                            STATEMENT OF FACTS
      Appellant filed a petition for declaratory judgment against the Texas

Department of Insurance and then-Commissioner of Insurance Eleanor Kitzman on

June 7, 2013, complaining about an order entered by Commissioner Eleanor

Kitzman on May 8, 2013, which revoked Appellant’s licenses to sell insurance in

Texas. CR3–70.

      Along with the petition, Appellant filed a motion to proceed in forma

pauperis. CR71–76. The affidavit indicated that Appellant had a total average


                                         2
monthly income of $2450, including $1600 from rental property, owned real

property valued at $335,000, and had total monthly expenses of $2275. CR73–76.

A notation appears on the copy of motion in the record, which reads, “Approved

with payment plan. 6/18/13.” CR71.3

       On July 11, 2013, Appellant filed a document entitled, “Verified Motion

Directly Filed with Judge John K. Dietz for Writ of Mandamus and Prohibition

Directed to the Honorable Amalia Rodriguez-Mendoza, Clerk of the District Court

of Travis County Texas.” CR83–97. In the motion, Appellant requested then-

Judge Dietz4 to enter orders compelling the district clerk to issue citation, effect

service on the Defendants, provide without charge all other services provided any

other party, and provide Appellant free access to idocket.com or a weekly fax

update of the case’s status. CR95.

       On July 12, 2013, the clerk’s office sent a letter to Appellant in this case,

asking Appellant to provide a copy of the petition for each party to be attached to

the citation and the name and address of each party whom Appellant wished to

3
  According to a letter from the district clerk’s office included in Appellant’s appendix to a
subsequent petition for mandamus, which appears in the clerk’s record in this case, Ms. Hunter
agreed to make $40.00 payments each month beginning on July 11, 2013, to pay for her filing
fees. CR204. Appellant asserted in the later petition that the letter was false and she never
agreed to pay the filing fee. CR189.
4
 Judge Dietz retired in December 2014, and was succeeded by the Honorable Karen Crump,
who currently presides over the 250th District Court.


                                              3
have served, enclosing an issuance request form to be filed out and returned.5

Appendix B.     No response to this letter or any completed issuance request form

appears in the record. CR1–262; SuppCR1–10. In a subsequent petition for writ

of mandamus in a related case, which appears in the record of this case, Appellant

admitted receiving the letter and the issuance request form, but characterized it as

“the Clerk’s attempt to manipulate the record . . . and to cause confusion.”

CR110–11.

       On July 15, 2013, Appellant filed a petition for writ of mandamus and

prohibition and petition for declaratory relief in this Court, in which Appellant

sought an order directing the district clerk to undertake the actions that Appellant

has requested Judge Dietz to order, and contending that then-Judge Dietz had not

scheduled or held any hearings on the motion and refused to act on the motion.

CR98; see In re Chase Carmen Hunter, No. 03-13-00468-CV, Third Court of

Appeals of Texas. The petition for writ of mandamus was denied. CR166–67.

       Appellant filed a writ of mandamus (titled as a petition for review) on

February 21, 2014, to the Texas Supreme Court seeking that the supreme court

direct this Court to grant her requested relief which was denied in Cause No. 03-

13-00468-CVG. CR168, 177–204. That petition was denied on March 28, 2014.

5
  Appellees have this day requested the district clerk to file a supplemental clerk’s record
including a copy of this letter.
                                             4
In Re Chase Carmen Hunter, No.14-0136, Supreme Court of Texas, Notice of

Denial of Petition for Writ of Mandamus, March 28, 2014 . Appellant then filed a

petition for writ of certiorari with the U.S. Supreme Court, seeking review of the

Texas Supreme Court’s denial of her petition for writ of mandamus. CR233. The

U.S. Supreme Court denied Appellant’s motion to proceed in forma pauperis and

dismissed her petition for writ of certiorari.6 Chase Carmen Hunter v. District

Court of Travis County, No. 14-5698, Supreme Court of the United States, Order

of October 14, 2014.

       No service was ever effected on the defendants in the case below. CR1–262,

SuppCR1–10.         On June 24, 2014, a notice was sent by the Court that the case

would be dismissed for want of prosecution by the Court on its own motion on

August 1, 2014 at 1:45 p.m. unless a motion to retain was filed prior to that date,

referencing Travis County Local Rules Chapter 8.7 Appendix C.                     No motion to

retain was filed by Appellant, CR1–262, SuppCR1–10, and the case was dismissed

for want of prosecution on August 25, 2014. CR224–32.


6
  Appellant also filed a federal action against the district clerk in the Western District of Texas
which was dismissed for want of prosecution because Appellant failed to pay filing fees after
being found not to be indigent. See Hunter v. Mendoza-Mendoza, et. al, No. 1-14-cv-00510-LY,
Final Judgment. Appellant has appealed the judgment to the Fifth Circuit Court of Appeals.
Hunter v. Mendoza-Mendoza, et. al, No. 14-50766.
7
  Appellees have this day requested the district clerk to file a supplemental clerk’s record
including a copy of this notice.
                                                5
       On September 26, 2014, thirty-two days after the dismissal of the case,

Appellant filed a document entitled “Verified Motion to Reinstate, Verified Motion

to Direct the Clerk of the Court to Provide Services to the Plaintiff, and Verified

Motion to Transfer this Case to the Court of Appeals”.8 CR236–41. The district

clerk forwarded the motion for reinstatement to this Court as a notice of appeal and

an appeal was docketed in the Third Court of Appeals. Chase Carmen Hunter v.

Eleanor Kitzman, Julia Rathgeber, and the Texas Department of Insurance, No.

03-14-00641-CV, Notice of Appeal docketed on September 29, 2014. Appellant

subsequently filed a notice with this Court that she had not filed a notice of appeal

and the appellate number was voided. Chase Carmen Hunter v. Eleanor Kitzman,

Julia Rathgeber, and the Texas Department of Insurance, No. 03-14-00641-CV,

Letter from Court of Appeals, dated October 14, 2014.

       No hearing was set on Appellant’s motion for reinstatement.9 If the motion

had been timely filed on September 24, it would have been overruled by operation
8
 Appellant asserts that she mailed this motion to the trial court on September 22, 2014, under a
particular tracking number, and asserts that USPS records indicated that the motion was
delivered to the district clerk on September 24, 2014. Appellant’s Brief, p. 8. No such records or
any other proof of date of mailing appear in the record of this case. CR1–262; SuppCR1–10.
Appellant also cites to a portion of her appendix; that portion contains a copy of the motion with
a file marked date of September 26, 2014. Appellant’s brief, p. 8; Appellant’s Appendix pp.
120–125.
9
  Appellant claims that she sent a letter to then-Judge Dietz on October 22, 2014, asking that he
set her motion to reinstate for a hearing, along with the motions previously complained-of in her
earlier mandamus, and she attaches a purported copy of the letter to her brief. Appellant’s
Appendix, p. 109. No such letter appears in the clerk’s record. CR1–262; SuppCR1–10.
                                                6
of law on December 8, 2014, and notice of appeal would have been due on

Monday, November 24, 2014. See Tex. R. Civ. P. 165a(3); Tex. R. App. P. 4.1(a),

26.1(a)(3). Appellant filed a notice of appeal on December 1, 2014,10 seeking to

appeal the August 25, 2014 order of dismissal. CR243. Appellant filed a motion to

proceed in forma pauperis on appeal, which was contested by Appellees; after a

hearing ordered by this Court before a district court judge, the district court judge

sustained Appellees’ contest and found that Appellant was not indigent for

purposes of Texas Rule of Civil Procedure 145 or Texas Rule of Appellate

Procedure 20. SuppCR3–4.

                            SUMMARY OF THE ARGUMENT

       Appellant’s requests for mandamus relief, seeking this Court to direct Judge

Dietz to “direct Judge Deitz to direct the Clerk” to take certain actions, and to

“direct the [district court] to enter an order that transfers this lawsuit to this Court

for adjudication,” as well as her requests for attorney’s fees and costs are not

properly before this Court in this direct appeal and should not be entertained.




10
   On its face, the notice of appeal appears to be untimely. However, the record indicates that the
Court of Appeals received a copy of the notice of appeal sometime before it was filed in the trial
court, sending a letter out on November 24, 2014 indicating that it had received notice of the
filing of a notice of appeal in the case. Thus if the motion to reinstate was timely filed, notice of
appeal appears to have been timely filed.
                                                 7
          Any attempted complaint raised by Appellant related to the Order of

Dismissal is inadequately briefed and waived on appeal. Moreover, any alleged

error would not be a basis for reversal as dismissal of Appellant’s action would not

be an improper judgment under the record in this case.

                                      ARGUMENT

I.        Appellant’s attempts to seek mandamus relief should not be
          entertained in this direct appeal.

          In her first two issues on appeal, Appellant complains that the District Clerk

and former Judge Dietz have failed to perform certain alleged ministerial duties

and asks this Court “to direct Judge Dietz to direct the Clerk to (a) issue citations . .

.(b) cause service of process upon the defendants . . . (c) provide [Appellant] with

all customary services provided any other party without charge, (d) provide

[Appellant] with free access to [idocket.com] . . . or send Appellant a weekly

statement by facsimile . . . [and direct the trial court] to enter an order that transfers

this lawsuit to the [Court of Appeals].” Appellant’s Brief, pp. 12–15. Appellant

also prays for reasonable attorney’s fees and costs and asks this Court to order the

trial court to transfer her lawsuit to this Court. Id. at 15. Essentially, Appellant

reurges the same complaints that she raised in her previous mandamus in Court, In

re Chase Carmen Hunter, No. 03-13-00468-CV, and seeks the same mandamus

relief.
                                               8
      Mandamuses and direct appeals are two separate types of appellate

proceedings, governed by different Rules of Appellate Procedure. Cf. Texas Rules

of Appellate Procedure 38.1, et. seq. with Rule 52.1, et. seq. This is a direct appeal

of the trial court’s order of dismissal of August 25, 2014, not a petition for writ of

mandamus. Accordingly, Appellant’s requests for mandamus relief should not be

entertained as part of this direct appeal. See Pinnacle Gas Treating, Inc. v. Read,

13 S.W.3d 126, 127 (Tex. App.—Waco 2000, no pet.) (declining to entertain a

request for mandamus relief in a direct appeal, noting that a petition for writ of

mandamus commences an original proceeding that is governed by different rules

than those governing a direct appeal); see also Bowman v. Burks, No. 01-10-

000219-CV, 2011 WL 2418475, at *2 , n.1 (Tex. App.—Houston [1st Dist.] May

26, 2011, no pet.) (holding that reviewing court could not consider an attempted

appeal as a petition for writ of mandamus).

      Moreover, even if such mandamus requests could be entertained in this

direct appeal, they are without merit and should be denied. As noted in response to

Appellant’s previous mandamus petition in this case to this Court, there is no

evidence in the record that Appellant filed an actual petition for writ of mandamus

against the clerk in the trial court which was not ruled on by the district court

judge—instead, she filed a motion seeking such relief—nor is there any evidence


                                          9
that Appellant complied with the requirements of the Travis County Local Rules to

assign her motion to Judge Dietz or set such the matter for a hearing so that it

might be ruled on. See TRAVIS COUNTY CIV. DIST. CT. LOC. R. Definition 2

(“Central Docket”). LOC. R. 2.1, 2.2, 2.4, 2.6. A party is charged with knowledge

of the local rules of the jurisdiction where its case is pending. Mayad v. Rizk, 554
S.W.2d 835, 838–39 (Tex. Civ. App.—Houston [14th Dist.] 1977, writ ref’d

n.r.e.). Further, if this were a mandamus proceeding, Appellant would be seeking

improper relief by not requesting this Court to require Judge Dietz to rule on her

motion, but instead asking this Court to “direct Judge Dietz to direct the Clerk” to

undertake certain actions. In a mandamus proceeding in which trial court has not

ruled on a motion, a reviewing court may require a court to consider and rule the

motion, but may not “tell the trial court what ruling it should make.” See In re

Hearn, 137 S.W.3d 681, 685 (Tex. App.—San Antonio 2014, orig. proceeding).

Finally, Appellant’s request for attorney’s fees and for this Court to order the trial

court to transfer her lawsuit to this Court are wholly unsupported by any argument

or authority, inadequately briefed, and without merit. Tex. R. App. P. 38.1(i).

      Accordingly, appellant’s mandamus claims and requested relief are not

properly part of this appeal and should not be considered, or in the alternative,

should be denied.


                                         10
II.   Appellant has waived any complaints on appeal due to inadequate
      briefing and has failed to establish any reversible error.

      Although Appellant has appealed the trial court’s action in dismissing her

petition for want of prosecution, Appellant does not set out any issues, arguments,

or authorities discussing how the trial court erred in dismissing her petition. Her

sole challenge to the order of dismissal, apart from her request that it be reversed,

is a single sentence alleging that “the record proves that Hunter’s lawsuit was

stalled only because the Clerk and Judge Dietz refused to perform ministerial

duties.” Appellant’s Brief, p. 8. Appellant raises an issue complaining that the trial

court failed to hold a hearing on her motion for reinstatement as required by Texas

Rule of Civil Procedure 165a(3), Appellant’s Brief, p. 10, but presents no

arguments or authorities in support of this assertion of error, and does not request a

remand for such a hearing. Appellant further alleges that the district clerk and

Judge Dietz deprived her of her rights under the Due Process Clause of the U.S.

Constitution and her “human right[s]”, but does not support these allegations with

appropriate arguments, authorities or citations to the record. Appellant’s Brief, pp.

10–11.

      All of Appellant’s attempted complaints have all been waived due to

inadequate briefing. Tex. R. App. P. 38.1(i). Additionally, to the extent that any

arguments have not been waived, no reversible error is shown as on this record as
                                         11
it cannot be concluded that any complained-of errors probably caused the rendition

of an improper judgment or prevented Appellant from presenting her case on

appeal. Tex. R. App. P. 44.1(a).

      An appellant’s brief must contain a clear and concise argument for the

contentions made, with appropriate citations to authorities and the record. Tex. R.

App. P. 38.1(i). Pro se litigants are “held to the same standards as licensed

attorneys and must comply with applicable laws and rules of procedure.” Strange

v. Continental Cas. Co., 126 S.W.3d 676, 677 (Tex. App.—Dallas 2004, pet.

denied). “An issue on appeal unsupported by argument or citation to any legal

authority presents nothing for the court to review,” and a reviewing court “cannot

speculate as to the substance of the specific issues [an] appellant claims [the court]

must address.” Id. at 678. Pro se litigants “must comply with the applicable

procedural rules, or else they would be given an unfair advantage over litigants

represented by counsel.” Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185

(Tex. 1978).

      A.       The trial court’s order of dismissal

      To the extent that Appellant is attempting to raise any issues regarding the

trial court’s dismissal of her case for want of prosecution, such issues are

inadequately briefed and should be overruled.         See Tex. R. App. P. 38.1(i).


                                         12
Appellant does not discuss the relevant standard of review or explain how the trial

court erred in light of such standard and in light of the record of this case at the

time of the dismissal, which establishes that: (1) this case was pending for fourteen

months without any service being effected or any hearings set; (2) Appellant had

not tendered any issuance request form requesting service to the district clerk nor

made any request under the local rules that any hearing be set; and (3) Appellant

failed to timely file a motion to retain the case when noticed that the case would be

dismissed for want of prosecution. CR3; CR224–32; CR1-262; SuppCR1-10.

      Even if this complaint is not waived for inadequate briefing, Appellant has

not established that the trial court abused its discretion in dismissing her petition

for want of prosecution. See Burton v. Hoffman, 959 S.W.2d 351, 353 (Tex.

App.—Austin 1998, no pet.) (setting out abuse of discretion standard). Appellant

apparently attempts to argue that the clerk and the district judge are to blame for

the failure of service to be effected and the case to be prosecuted. Appellant’s

Brief, pp. 10–11. Such arguments ignore Appellant’s own procedural failures,

which themselves justify the trial court’s dismissal for want of prosecution, and are

premised on Appellant’s erroneous assertion that she is indigent; an assertion

which has been found to be false, as evidenced by the trial court’s finding of

February 19, 2015. SuppCR3–4. Moreover, in light of such finding, any error in


                                         13
dismissing Appellant’s petition for want of prosecution would not be subject to

reversal on appeal, as the trial court could have properly dismissed her action,

either before or after service of process, under Civil Practice and Remedies Code

section 13.001(a)(1). See Tex. R. App. P. 44.1(a); Tex. Civ. Prac. & Rem. Code

§13.001(a)(1); In re Kastner, No. 14-09-00653-CV, 2009 WL 3401867, at *2 (Tex.

App.—Houston [14th Dist.] 2009, orig. proceeding) (noting that when a trial court

has sustained a contest to an affidavit of indigence, the court typically dismisses

the case under section 13.001).

      B.     Due process and human rights

      Similarly, Appellant’s passing references to due process and human rights

violations, if meant to raise an issue on appeal, are insufficiently briefed and

should be overruled, as Appellant fails to set out how the complained-of actions

deprived her of due process, particularly in light of the record in this case, and her

two cited cases do not support any due process complaint regarding the clerk’s or

judge’s actions or inactions. See Tex. R. App. P. 38.1(i); Hotze v. City of Houston,

339 S.W.3d 809, 818–19 (Tex. App.—Austin 2011, no pet.). Furthermore, as

argued supra, any error by the district clerk or district judge is not reversible error

in this case, as Appellant’s petition is properly subject to dismissal under Tex. Civ.

Prac. & Rem. Code section 13.001(a)(1). Tex. Civ. Prac. & Rem. Code


                                          14
§13.001(a)(1); Tex. R. App. P. 44.1(a); In re Kastner, No. 14-09-00653-CV, 2009
WL 3401867, at *2.

       C.     The absence of a hearing on Appellant’s motion to reinstate

       Finally, Appellant’s complaint that the trial court failed to set a hearing on

her motion to reinstate is also not supported by any arguments, discussion, or

appropriate citations to the record or authorities, and so is waived for inadequate

briefing. Tex. R. App. P. 38.1(i). Even if not so waived, and assuming, without

conceding, that Appellant actually mailed her motion to reinstate on or prior to

September 24, 2014, which would render it timely,11 the trial court had no notice of

the date of mailing and therefore had no reason to believe that the file-marked date

of September 26, 2014 was not accurate, thus rendering the court without any

jurisdiction to take any action at all on the motion. See Tex. R. Civ. Proc. 165a(3).

Under such circumstances, the trial court would not have abused its discretion in

failing to hold a hearing. See Tex. R. Civ. Proc. 165a(3) (requiring that motion to

reinstate be filed within 30 days of date of dismissal); Burton, 959 S.W.2d at 354

(setting out abuse of discretion standard for trial court rulings on motions to


11
   Without proof of timely mailing, it is questionable whether this Court even has jurisdiction
over this appeal. If the motion to reinstate was not timely mailed, then the trial court’s
jurisdiction expired on September 24, 2014, and the notice of appeal would have been due by
October 24, 2014. See Tex. R. Civ. Proc. 165a(3); Tex. R. App. P. 26.1(a)(3). If the motion to
reinstate was timely mailed, the notice of appeal would have been due by November 23, 2014.
Tex. R. App. P. 26.1(a)(3).
                                              15
reinstate); but see Enrique v. Livingston, 400 S.W.3d 610, 620–22 (Tex. App.—

Austin 2013, pet. denied) (involving prisoner mailbox rule and holding that in light

of evidence in the record that inmate had timely delivered motion to jail officials

for mailing, trial court was required to hold oral hearing on motion to reinstate).

       Even if the motion was timely and the trial court was aware of its

timeliness, any failure to set a hearing would be harmless, as Appellant’s only

argument in support of reinstatement was her claim that the district clerk was to

blame for Appellant’s failure to prosecute her case. CR 236–41. As noted above,

this argument is not supported by the record. Thus no reversible error is shown

because Appellant’s motion was not supported by the record and the court would

have properly overruled it, and because Appellant’s case is properly subject to

dismissal in any event under Civil Practice and Remedies Code section

13.001(a)(1). See Tex. R. App. P. 44.1(a); Tex. Civ. Prac. & Rem. Code

§13.001(a)(1); In re Kastner, No. 14-09-00653-CV, 2009 WL 3401867, at *2;

Preslar v. Garcia, No. 03-13-00449-CV, 2014 WL 824201, at *3–4 (Tex. App.—

Austin Feb. 26, 2014, no pet.) (affirming dismissal for want of prosecution where,

based on appellate record, reviewing court could not conclude that the failure to

hold a hearing on appellant’s motion to reinstate probably caused the rendition of




                                          16
an improper verdict or prevented appellant from properly presenting her case on

appeal).

      D. Conclusion

      All of Appellant’s attempted issues should be overruled. Any issues that

have not been waived due to inadequate briefing are not supported by the record or

applicable law and do not demonstrate any reversible error.

                                     PRAYER
      For the reasons stated above, the Court should not entertain Appellant’s

requests for mandamus relief raised in this direct appeal, or in the alternative, deny

such requested relief, and affirm the trial court’s order of dismissal for want of

prosecution.

                                   Respectfully submitted,

                                   KEN PAXTON
                                   Attorney General

                                   CHARLES E. ROY
                                   First Assistant Attorney General

                                   JAMES E. DAVIS
                                   Deputy Attorney General for Civil Litigation

                                   ROBERT O’KEEFE
                                   Division Chief
                                   Financial Litigation, Tax, and
                                   Charitable Trusts Division


                                         17
                                    /s/ Cynthia A. Morales
                                 CYNTHIA A. MORALES
                                 Attorney in Charge
                                 State Bar No. 14417420

                                 Financial Litigation, Tax, and
                                 Charitable Trusts Division
                                 P.O. Box 12548
                                 Austin, Texas 78711-2548
                                 512-475-4470
                                 512-477-2348 (fax)
                                 cynthia.morales@texasattorneygeneral.gov
                                 ATTORNEYS FOR APPELLEES
                                 DAVID MATTAX AND THE TEXAS DEPARTMENT
                                 OF INSURANCE




                      CERTIFICATE OF COMPLIANCE

       In compliance with Texas Rule of Appellate Procedure 9.4(i)(2), this brief

contains 3435 words, excluding the portions of the brief exempted by Rule

9.4(i)(1).


                                       /s/ Cynthia A. Morales
                                     Cynthia A. Morales
                                     Assistant Attorney General




                                       18
                        CERTIFICATE OF SERVICE
     On March 30, 2015, this Appellees’ Brief was served via email and fax to:

Chase Carmen Hunter
340 S. Lemon Ave., #9039
Walnut, CA 91789
Fax 703-997-5999
chase_hunter@yahoo.com


                                      /s/ Cynthia A. Morales
                                    Cynthia A. Morales
                                    Assistant Attorney General




                                      19
 

                                            APPENDIX

    Order of Dismissal ............................................................................... A

    July 12, 2013 Letter from Clerk ........................................................... B

    June 24, 2014 Notice of Court Setting ................................................. C

    Texas Rule of Appellate Procedure 38.1 ............................................. D

    Texas Rule of Civil Procedure 165a ..................................................... E

    Texas Civil Practices and Remedies Code Section 13.001 .................. F

    Texas Rule of Appellate Procedure 44.1 ............................................. G

 
 

 

 

 

 

 




    APPENDIX A
                           DC      8K14237 PG929




                   ORDER OF DISMTSSAL                    Filed in The District Gourt
     FROM THE DISTRICT COURTS OF TRAVIS COUNTY, TEXÂS     of Travis Coun$, Texas

                                                         FA     ,lUG   25   zolrt

                                                         x        J:)V          ,/.n.
                                                         Amrlla Rodriguez'Menddta, Clellt
D-l -AG- l3-000622                IN RE WASHINGTON
D-l -AG- 13-000625                OAG VS LAMB
D-r -AG-13-000822                 IN RE CASTILLO
D- r -AG- l3-000872               IN    RE ALLEN
D-l-AG-13-001056                  IN    RE CASTANEDA
D-l-AG-13-001 160                 IN    RE GIBSON
D-1-FM-13-000567                  IN    RE LUEDKE
D- I -FM- 1 3-000576              IMM BAGGETT
D-l-FM-13-000579                  IMM JARVIS
D-l-FM-13-000603                  IMM SENEVONGSA
D- r -FM- r 3-000627              IMM VELASQUEZ
D-t-FM-13-000641                  IMM MENDEZ
D-1-FM-13-000675                  IMM ANDERSON
D-l-FM-13-000679                  IMM PICKENS
D-l -FM- l3-000692                IN RE LIU
D-t-FM-13-000694                  IMM BREAZEALE
D-l -FM-13-000701                 IMM MATA
D-l -FM- 13-000738                IMM SIMS
D-l -FM-13-000751                 IMM RASBERRY
D-l-FM-13-000767                  IMMALVAREZ
D- l -FM- I 3-000774              IMM WEHNER
D-r-FM-13-000799                  IMM ALEGRIA
D- I -FM- l3-000806               IMM LANKRI
D-l-FM-13-000816                   IMMNELSON
D-l -FM-13-000819                  IMM   BROWN
D-r -FM-13-000828                  IMM   LOZANO
D-l -FM-13-000843                  IMM   CARCIA
D-l -FM-13-000858                  IMM   SEINERA
D-l -FM-13-000902                  IMM  BOzuON
D- 1-FM- l3-000909                 IN RE GUAJARDO
D-t -FM-13-000912                  IMM WEDGEWORTH
D- I -FM- l3-000945                IMM PEREZ
D-l-FM-r3-000947                   IMM QUAY
D-1-FM-13-0009s6                   IMM POWELL-KEPLAR
D-l-FM-13-000961                   IN   RE   C}IAN
D-l-FM-13-000962                   IN   RE   RODRIGUEZ
D-l -FM- l3-000985                 IN   RE   SOBIN
D-1-FM-13-001003                   IN   RE   GALVAN
D-l -FM- l3-001009                 IMM ELIZONDO
D-l-FM-13-00101r                   IN RE MILLER
D-l-FM-13-00r024                   IMM RUIZ
D-l -FM-13-001029                  IMM MCDONALD
D-l -FM-13-001032                  ITIO MURPHEY
D-t -FM-r3-001033                  IMM MANZANO
D-l-FM- r 3-00r034                 IMM SHUMAN
D-r-FM-t3-001050                   IMM ST JO}IN
D-r -FM-13-001052                  IMM LOPEZ
D-l-FM-13-001057                   IMM ALFRED
D-l-FM-13-001103                   IMM VARELA
D-l-FM-13-001 105                  IMM HRUBY
D-l-FM-13-001I l6                  IMM MERIWETHER
D-t-FM-13-001123                   MELTON
D-t -FM- r 3-001 128               IN RE O'BRIEN
D-r-FM-r3-001159                   IN RE BLANCO BUSTAMANTE
D-l-FM-13-001 163                  IN RE OCHOA
D-l-FM-13-001167                   IMM DELGAD@4
                          DC      8K14237 PG930




                 ORDER OF DISMISSAL
    FROM THE DISTRICT COURTS OF TRAVIS COUNTY, TEXAS




D-r -FM-13-001 168               IMM MATIAS
D-r-FM-r3-001173                 IMM MOORE
D-l-FM-13-001178                 IMM CANFIELD
D-l-FM-13-001r9l                 IN RE BELL
D-l-FM-13-001 198                 INRENGUYEN
D-l-FM-13-001210                  IMM MOJICA
D-1-FM-13-001218                  IMM BUCIO
D-l-FM-r 3-001219                 IMM YANEZ
D-l-FM-13-001239                  IMM PEREZ
D-l-FM-13-001272                  IMMLOVINGS
D-l-FM-13-001282                  IMM ALMANZA
D-l-FM-13-001299                  IMM YBARRA
D-l-FM-13-001324                  INREARANA
D-t-FM-13-001330                  IN RE RIVERA
D- l-FM- l3-001337                IN RE MINOR CHILD
D- l-FM-13-001338                 IMM HARRIS
D-1-FM- t3-00r3s0                 IMM MALDONADO
D-l-FM-r3-001379                  IN RE MITCHELL
D-l-FM-13-001381                  IMM GOMEZ
D-l-FM-13-00r387                  IMM WHITMAN
D-l-FM-13-001398                  IMM MCCRANIE
D-l-FM-13-001406                  IMM SHOEMAKER
D-1-FM-13-001417                  IMM FISHER
D-l-FM-r3-001421                  IMM LAVRAR
D-l-FM-13-001432                  IMM LEE
D-l-FM-13-001436                  IMM TUMAzuNSON
D-l-FM-13-001443                  CANTU
D-l-FM-13-001455                  IN RE PADRON PONCE
D-l-FM-13-001466                  IMM   BARNES
D-l-FM-13-001467                  IMM   CASTO
D- t-FM- l3-00r468                IMM   HERNANDEZ
D-l-FM-13-001481                  IMM   TAYE
D-l -FM- 13-001488                TN   RE NOONSAB
D-l-FM-13-001492                  IN RE A CHILD
D-r-FM-r3-001495                  IN RE MALDONADO HERNANDEZ
D-l-FM-13-001502                  IMM PRAVIA
D-l-FM-13-001503                  IN RE ROBERSON
D-l-FM-13-001522                  IMM DOLO
D-l-FM-13-001523                  IMM RIVERA
D-l-FM-13-001538                  IMM CLEM
D-l-FM-13-001543                  IMM VANDERWILT
D- t-FM-13-001553                 IMM MOREHOUSE
D-l-FM-13-001s60                  IN RE WALLACE
D-l-FM-13-001569                  IMM KRYZANOWSKI
D-l-FM-13-001s72                  IMM ESPINOZA
D-t,FM-r3-001s87                  IN RE WILLIAMS
D-l-FM-13-001589                  IMM MURILLO
D-r-FM-13-001596                  ITIO TURNER
D-l-FM-13-001617                  IMM RIVERA
D-l-FM-13-001623                  IMM IZUOM
D-l-FM- 13-001630                 IMM WILLIAMS
D,l -FM-13-001638                 IN RE FLORES
D-l-FM-r 3-001647                 IMM POFF
D-r-FM-13-001670                  IMM DELRIO
D-l-FM-13-001675                  IMM JARAMILLO
D-r -FM-13-001687                 IIMALDANA
D-r-FM-13-001706                  IMM ROSS        22s
                                   8K14237 PG93'1




                  ORDER OF DISMISSAL
     FROM THE DISTRICT COURTS OF TRAVIS COUNTY, TEXÄS




D-t-FM-13-001709                  IMM PROZZI
D-l-FM-13-001710                  IMM ARZATE
D-l-FM-13-001726                  IMM TENOzuO
D-l -FM-13-001734                 IMM LYNCH
D-1-FM-13-001737                  IMM MANNING
D-1-FM-13-001745                   IN RE CHILDREN
D-l-FM- r3-001763                  IMM VELA
D-1-FM,l3-001774                   IMM CASTRO
D-l-FM-13-001786                   IMM PHAN
D-l-FM-13-001790                   IN RE GRAVES
D-1-FM-13-00r804                   IN RE FROMBERG
D-l-FM-13-001815                   IMM GREENBERG
D-l-FM-13-001825                   IMM ACEVEDO
D-l-FM-13-001837                   IMM RAMIREZ
D-1-FM-13-001867                   IN RE KELLY
D-l-FM-13-001885                   IMM FLORES
D-l -FM-13-001922                  IMMZ
D-l-FM-r3-001927                   IMM RAMOS
D-l-FM-13-001928                   IMM CAVANAUGH
D-l-FM-13-001929                   IMM BERRY
D-1-FM-13-001932                   IN RE GRUBBS
D-l-FM-13-001944                   IMM ALAMILLA
D-l-FM-13-001946                   IMM VALDES
D-l-FM-13-001947                   IMM REEVES CAVALIERO
D-t-FM-13-001978                   IN RE A CHILD
D-l-FM-13-002007                   IMM GONZALEZ RODRIGUEZ
D-t-FM-13-002041                   IMM ANDRE
D-t -FM- l3-002053                 IMM ISRAEL
D-1-FM-13-002067                   IMM MACIAS
D-l-FM-13-002084                   IMM ROBINSON
D-l-FM-13-002095                   IN RE MEJIA.ZAYALA
D- l-FM- l3-002100                 IMM JONES
D-t-FM-13-002109                   IMM PALACIOS
D-l-FM-13-002145                   IMM ALDAYA
D-l-FM-13-002172                   IMM DAVILA
D-l-FM-13-002185                   IN RE GOMEZ-MARTINEZ
D-l-FM- l3-002189                  IMM GARCIA
D-l-FM-13-002207                   IMM HI.INTER
D-l-FM-13-002214                   IMM NIX
D- l -FM- l3-002230                IMM GONZALEZ
D-l -FM- l3-002265                 IMM CAWTHON
D-l-FM-13-002272                   IMM PRICE
D-l-FM-r3-002281                   IMM AGRAWAL
D-l -FM-13-002306                  IMM ELLIS
D-l-FM-13-002324                   IMM   SUAREZ.LOPEZ
D- 1-FM-13-002357                  IMM   RIOS
D-r-FM-13-002358                   IMM   RODEWALD
D-1-FM- t 3-002364                 IMM   LAM
D-r -FM- 13-002373                 IMM BOGHICI
D-r-FM-13-002376                   IMM FINNEY
D-1-FM-13-002385                   IMM CAZARES OLIVO
D- 1-FM- t 3-002403                INREG
D-1-FM-13-002429                  IN RE KRAUS
D-1-FM-13-002436                  IMM DIAMOND
D-l-FM-13-002445                  IMM DE LA CRUZ VEGA
D-l-FM-13-002447                  IN RE CENTENO HERNANDEZ
D-l-FM- 13-002448                 IMM KEEFER zzo
                           DC       8K14237 PG932




                   ORDER OF DISMISSAL
     FROM THE DISTRICT COURTS OF TRAVIS COUNTY, TEXAS




D-l-FM-13-002456                  IMMNORTHINGTON
D-r-FM-13-002468                  IMM ANDERSON
D-r-FM-13-002469                  IMM NAVARRO
D-l-FM-13-002470                   IN RE MENDEZ
D-r-FM-13-002474                   IMM OWENS
D-1-FM-13-002489                   IMM   GARCIA
D-t -FM- l3-002502                 IMM   DRABENT
D-t-FM-13-002514                   IMM   HOFF
D-1-FM-13-002522                   IMM   GARCIA
D-r-FM-13-002523                   IN RE VAN WINKLE
D-l-FM,t3-002524                   IMM MURPHY
D-l-FM-13-002549                   IMMHUBBARD
D-l-FM-13-002563                   IMM MILES
D-l-FM-r3-002564                   IMM GALARZA
D-r-FM-13-002569                   IMM EDWARDS
D-l-FM-13-002570                   IN RENEWTON
D-l -FM- 13-002580                 IMM LOERA-DIAZ
D-1-FM-r3-002602                   IMM ARGUETA
D-l-FM-13-002618                   IMM SHRUM
D-l-FM-13-002620                   IN RE CORRAL
D-l-FM-13-002634                   IMM ROBINSON
D-l-FM-13-002651                   IMM BROWN
D-l-FM-13-002652                   IMM HERNANDEZ
D-l -FM-13-002709                  ITIO NELUFAR DIANNA RADPOUR
D-l-FM-13-002734                   IMM HAMJE
D- r -FM-t3-002744                 IMM GAGE
D-l-FM-13-002762                   IMM DWARKA
D-l-FM-13-002764                   IN RE STEVEN
D-l-FM-13-002790                   IMMARZOLA
D- 1-FM-r 3-002798                 IMM MCDONALD
D-l -FM- l3-002800                 IMM GARZA
D- t-FM-13-002810                  IMM MILLER
D-1-FM-13-002817                   IMM LEAL
D- I -FM- t 3-002832               IMM DEPAZ
D-l -FM-13-002834                  IMM HARDING
D-l-FM-13-002843                   IMM PRESLEY
D-r-FM-13-002849                   IMMMILLER
D- I -FM-13-002857                 IN RE SERNA
D- I -FM- 13-002859                IMM GAUNA
D-l-FM-13-002868                   IMM JAIMES
D-l -FM- 13-002883                 IMM CARTER
D-l-FM-13-002910                   IN RE ZAMORA
D- I -FM- l3-002926                IMM RODRIGUEZ
D- I -FM- 13-002933                IMM WACNOR
D-l-FM-13-002946                   IMM ACITELLI
D-l-FM-13-002956                   IMM ESPARZA
D-1-FM-13-002977                   IMM ALEMAN
D-1-FM- 13-002978                  IMM CHAVEZ
D- I -FM- l3-002980                IN RE CRUZ
D-l -FM-13-002982                  IMM URQUIA
D-l -FM- 13-002983                 IN RE NGUYEN
D-l -FM- l3-002985                 IMMALLEN
D-1-FM- l3-003005                  IN RE THOMPSON
D-l-FM-13-003026                   IMM MONROE
D-l -FM- 13-003053                 IN RE HORTON
D-l -FM- l3-003058                 IN RE A CHILD
D-r -FM-13-003064                  IMM MALANGAÍ,ILA
                                DC       8K14237 PG933




                     ORDER OF DISMISSAL
          FROM THE DISTRICT COURTS OF TR,AVIS COUNTY, TEXAS




D-l -FM-13-003066                       IMM CURTIS
D-1-FM-13-003084                        IMM CONWELL
D- l-FM- l3-003087                      IMM MORALES
D-1-FM-13-0031      l7                  IMM RENZ
D-l-FM-13-003128                        IMM QUIROGA
D-l-FM-13-003 r36                       IMM KING
D-l-FM-13-003140                        IN RE ALVARADO
D-1-FM-13-003143                        IMM LEAL
D-l -FM-13-003161                       IN RE RODRIGUEZ
D-l-FM- 13-003163                       IN RE BOUTIN
D-l-FM-r3-003175                        IMM BUENO-CHAVEZ
D-l-FM-13-003177                        IMM CUNNINGHAM
D-1-FM-13-003179                        IN RE A CHILD
D-r-FM-13-003185                        IMM KOONCE
D-l-FM-13-003197                        IMM DIAZ
D- l -FM-13-003203                      IMM GAI.INA
D- l -FM-13-003223                      IMM BUSH
D-l-FM-13-003264                        IN RE JUAREZ
D-l-FM-13-003274                        IMM NUNEZ
D-l-FM-13-003299                        IMM CARTER
D-l-FM-13-003312                        IMM MATA
D-l-FM-13-003313                        IN RE JOHNSON
D-l-FM-13-003314                        IMM LANG
D-l -FM-r3-003335                       IMM PETERSON
D-r -FM-13-003338                       IMM TANNER
D-l -FM- 13-003348                      IMM ARELLANO
D-l -FM-13-003363                       IN RE RIVERA
D-1-FM-13-003375                        IMM CHAMBERS
D- l -FM-13-003383                      IMM AHMADI
D-l-FM-13-003410                        IN RE A CHILD
D-r-FM-13-00341 I                       IMM MARTINEZ
D- t-FM- r 3-003421                     IMM HERRERA
D-   l   -FM-13-003437                  IN RE FREEMAN
D-   l-FM-13-003438                     IN RE A CHILD
D-   I -FM-13-003470                    IMM ARTEAGA
D-l -FM-13-003472                       IMM ALONZO
D- l -FM-13-003483                      IMM CROSS
D-r -FM- r 3-003484                     IMM RIVERA
D-l -FM-13-003497                       IMM CASTRO JOSE
D-l -FM-13-003500                       IMM MURPHY
D-l-FM-r3-003501                        IMM MCKINNEY
D- I -FM-13-003531                      IMM JACKSON
D-r-FM-13-003535                        ITIO ALEXANDER AQUILE MEJIA
D-1-FM-13-003569                        IMM BILLINS
D-l-FM-13-003584                        IMMARREDONDO
D-l-FM-13-003588                        IMM ESCOBAR
D-l -FM- l3-003605                      IMM VILLALBA
D-t-FM-13-003617                        IN RE APOLINAR
D-1-FM-13-003632                        INRE AN
D-l -FM- 13-003634                      IN RE UNBORN CHILD
D-l-FM-13-003654                        IMM HALE
D-l -GN- 13-000378                      TARGET NATIONAL BANK VS HINOJO
D- l -GN- l3-000387                     ¡rrôlA VS CHARLTON
D-t -GN-13-000399                       WARREN B BAKER VS SOUTH CROSS
D-l -GN-13-000426                       BROOKFIELD V SHEPHERD
D-l-GN-13-000435                        BROOKFIELD OWNERS VS OROZCO
D-l -GN-13-000439                       BROOKFIELD d6SO VS WALTER BROW
                                   8K14237 PG934




                  ORDER OF DISMISSAL
     FROM THE DISTRICT COURTS OF TRAVIS COUNTY, TEXAS




D-l-GN-13-000446                  BROOKFIELD V HUERTA
D-l-GN-13-0004s3                  BROOKFIELD OWNERS VS CARILLO
D-1-cN-13-000454                  BROOKFIELD OWNERS VS RODRIGUEZ
D-l-GN-13-000472                  IN RE: ROBERT WAYNE FAULK
D- r -GN- 13-000485               E JIM MAR VS DELL INC
D-t-GN-13-000492                  TARGET NATIONAL BANK V LEWIS
D-l-GN-13-000494                  LONI GIRDLER VS ST DAVIDS
D-l-cN-13-000495                  TARGET NATIONAL V POSTON
D- l -GN- l3-000509               LEROY SIMMONS JRVS TEXAS HEAL
D-l-cN-13-000514                  ZACHARY BALL VS JASON T MARTIN
D-l-GN-13-000516                  PROGRESSIVE COUNTY VS STALIK
D-l-GN-13-000520                  FRANK HILL VS JOHN BUTLER
D-l-GN-13,000522                  MARIA MANZANARES VS HUSKEY
D-l-GN-13-000524                  BARBERVS STEEL CITY INC
D-l-GN-13-000526                  EMERSON V THALER
D-l-GN-13-000528                  HARTMAN VS CLAWSON
D-l-GN-13-000529                  NAVISTAR FINANCIAL V CORNELL
D-l-GN-13-000s49                  AMERICAN EXPRESS VS HETRICK
D-l -GN-13-000565                  TINKERV BARTON
D-t-GN-13-000575                   ROSS QUADE VS JOSEPH GRINGERI
D-1-GN-13-000576                   DARELL FABING VS CUTTING EDGE
D- I -GN- 13-000585                ROBERT FINLEY VS C MILAM
D-l-GN- l3-000590                  WILLARD VS LEHMAN
D-l-GN-13-000620                   CARSON V TULLIS
D-l-cN-13-000644                   VILLAGES VS. DITUCCI
D-1-GN- I 3-000647                 EX PARTE: JAVIER HERNANDEZ
D-l -GN- 13-000650                 VOLUSION INC VS JUSTIN MANNING
D-l-GN-13-000663                   AMERICAN EXPRESS V AMERICAN PR
D-l-GN-13-000684                   PARKWAY GARDEN V TZADI
D-1-GN-13-000697                   AUSTIN ENGINEERING V LAZY NINE
D-r-GN-13-000699                   DONALD HULL VS STATE OF TEXAS
D-t-GN-13-000701                   KEN ODEN VS GUTHRIE LUMBER
D- l -GN- l3-000703                MEDSTAR FUNDING V KEMCO
D-l-GN-13-000714                   GLOBALSTARV THOMAS
D-l-GN-13-000722                   HOMEV/ARD RSIDENTIAL VS WRIGHT
D-l -GN- 13-000730                 GREEN TREE SERVICING VS HADNOT
D-l -GN-13-000732                  FRANCE OUELLET VS AMICA MUTUAL
D-l-GN-13-000754                   LOS JARDINES VS. VIRUEGAS
D-t -GN-13-000780                  THERIOT VS. COMANCHE CANYON
D-1-GN-13-000801                   BIERWIRTH VS. TIB
D-t-GN- 13-000803                  IN RE A PURPORTED LIEN OR CLAI
D-r-GN-13-000804                   IN RE A PURPORTED LIEN OR CLAI
D-l-GN-13-000812                   FRIARV CARTER
D-l -GN- 13-000822                 TAYLOR V TEXAS WINDSTORM
D-l -GN- l3-000841                 PEAK ACCEPTANCE VS GRAMERCY
D-l-GN-13-000846                   BRISENO V CHASAN
D-l-GN- l3-000851                  MEDSTAR FLTNDING VS MARQUEZ
D- I -GN- l3-0008s2                THE HARTFORD VS GUEVARA
D-r-GN-13-000860                   CATALYSTS LLC VS URIBES
D-1-GN- 13-000865                  KATENELL LLC VS MARTINEZ
D-1-GN- 13-000868                  SSBD INC VS AUSTIN DOORMAN LLC
D-l -GN- 13,000883                 BORDONARO VS GIGAPHOTON
D,l -GN- 13-000884                 CAIRNS VS HOPKINS
D- l -GN- l3-000893                SHAWN CARDEN VS ARM INSIGHT IN
D-r -GN- r 3-000894                NATIONSTAR V WILLIAMS
D-t-GN-13-000900                   HICKMAN V VEGA
D-l-GN-r3-000917                   TINNIN V PALM.ER
                           DC       8K14237 PG935




                   ORDER OF DISMISSAL
     FROM THE DISTRICT COURTS OF TRAVIS COUNTY, TEXAS




D-l-GN-13-000919                  BRANT VS PECKHAM
D-1-GN-13-000924                  IN RE PETITION OF MASHERY INC
D-1-GN-r3-000929                  VIDAL MARTINEZ VS PROGRESSIVE
D-l-GN-r3-000937                  AMERICAN EXPRESS V GETZ
D-l-GN-13-000942                  MIGUEL GARCIA VS SOUTHERN INS
D- I -GN- t 3-000950              FUNEZ V KELLAS
D-l -GN- 13-000957                IN INTEREST OF SOPHIA GERRY
D-l-GN-13-000971                  CORRY MORROV/ BAND V RD & COMPA
D-l-cN-13-000972                  MARLOW V NASH
D-l-GN-13-000981                   GE CAPITAL VS SUE FOSTER
D-1-GN,l3-000997                   METRO UTILITY VS ALBA ET AL
D-l-GN-13-001002                   DENMAN VS DOE, ET AL
D-l-GN-13-001010                   ruDD VS SECRETARY, ET AL
D-l-GN-13-001021                   TX DEPT OF LICENSING V CANTU
D-1-GN-13-001063                   MEDSTAR FUNDING VS ROBLEDO
D-l-GN-13-001072                   REEDER V ST DAVIDS MEDICAL
D-r -cN-13-001077                  WELLS FARGO V HILL
D-l-GN-13-001080                   DISCOVER BANK VS JOSEPH B GRES
D-r-GN-13-001093                   GE CAPITAL RETAIL VS F BRO}VN
D-l-GN-13-001098                   EX PARTE VICTOR FOREST DAVIDSO
D-t-GN-13-001099                   RICHARDO CRUZ AEDO VS HOMEWISE
D-l-GN-13-001 100                  CAVAZOS V HOMEWISE PREFERRED
D-r-GN-13-001101                   DELGADO V TEXAS PROPERTY AND C
D-l-GN-13-001102                   ROBLEDO VS HOMEWISE PREFERRED
D-l-GN-13-00r 107                  PROGRESSIVE COUNTY V NIETO-ROS
D-l-cN-r3-001108                   BEACON VS SWAIM
D-l-GN-13-001126                   HARPERV CITY OF AUSTIN
D-l-GN-13-001 166                  IN RE TEXAS APARTMENT SOLUTION
D-1-GN-13-001204                   SUNCOAST VS DAVID AERNETHY
D-l-GN-13-001217                   TOM JONES HOMES VS CITY AUSTIN
D-l-GN-13-001218                   WELLS FARGO VS SCOTT
D-l-GN-13-001221                   IN THE MATTER OF WILLIS
D-l-GN-13-001223                   GAGNON VS ALVIN J COON JR DDS
D-l-GN-13-001242                   DEEDS V HARBORFREIGHT TOOLS
D-l-GN-13-001247                   MALIBU LLC VS RUSSELL HOLT
D-l-GN-13-001264                   CAMILLE SMITH VS ST. DAVIDS
D-1-GN-13-001269                   MEDSTAR FUNDING V GRAY II
D-l -GN- 13-001271                 AMARO V SATTER"/HITE
D-1-GN-13-001274                   AMEzuCAN EXPRESS VS GIBSON
D-l-GN-13-001298                   AMEREXPRESS VS CROSS
D-1-GN-13-001303                   MEDSTAR FUNDING V AAA TEXAS
D-l-GN-13-001305                   RICHIE AND GUERINGER VS BIOTAB
D-r -GN-13-001309                  JPMORGAN CFIASE V DINKINS
D-l-GN-13-001312                   JPMORGAN CHASE BANK VS RUIZ
D-l-GN-13-001321                   IN RE: ROBERT D. KIZER
D-t-GN-13-001392                   PRODEL VS CITY OF ROLLINGWOOD
D-l-GN-13-001429                   HOLT V. NOBU MALIBU LLC
D-l-GN,13-001430                   BLUE CROSS VS POMONA VALLEY
D-l-GN-13-001432                   WALKER VS GALLARDO
D-l-GN-13-00146ó                   NATIONSTAR VS OJEDA ET AL
D-1-GN-13-001469                   PNC BANK VS GLORIA PINALES
D-l -cN-13-001478                  AMERICAN EXPRESS V BOYD
D-l-GN-13-001481                   WILLIAMS V WLLIAMS
D-l-GN-13-001485                   ROGERS V. T.H.H.S.C.
D-l-GN-r3-001494                   MEDSTAR FUNDING V SALAS
D-1-GN-13-001497                   DEUTSCHE BANK V SLADE
D-l-GN- l3-001s02                 AMERICAN EXRß.ESS VS LLOYD
                         DC       8K14237 PG936




                ORDER OF DISMISSAL
    FROM THE DISTRJCT COURTS OF TRAVIS COUNTY, TEXAS




D-1-GN-13-001504                 CROSS CHECK INC VS WOODS
D-l-GN-13-001508                 AMERICAN V CSF PROPERTIES
D-l -GN-13-001539                CALDERONE VS ADVANCED BUSINESS
D-t-GN-13-001543                 GTFCU VS ELLIS AND HOLDITCH IN
D-l -GN-13-001545                BUSINESS WINGS V MACH ONE
D-1-GN-13-001552                 FLORES V. TEXAS MEDICAL BOARD
D-l-GN-13-001570                 DELLFINANCIAL V SYSTEM SUPPORT
D-l -GN-13-001572                DANBURG VS FARMERS INSURANCE
D-l-GN-13-001584                 AMERICAN EXPRESS V SMITH
D-l -GN-13-001588                HELIOVOLT CORP V TECPORT OPTIC
D-1-GN-13-001596                 TEXAS WINDSTORM V GREG ABBOTT
D-1-GN-13-00161 I                HIPP VS CATARINA ET AL
D-1-GN-13-00r626                 FLORES V TEXAS MEDICAL BOARD
D-t-GN-13-001635                 DAVIS V LAKE AUSTIN RIVER BOAT
D-1-GN-13-00r638                 DODGE V CHARALAMBIDES
D-t,GN-13-001658                 MENTOR WORLDWIDE V SIENTRA INC
D-1-GN-13-00r662                 GOVERNMENT V. SEUCEDO
D-t-GN- l3-001677                AAA TEXAS V AGUILAR
D-t-GN-13-001681                 WIEGAN VS DISCOVER BANK
D-1-GN-13-00r682                 WIEGAND VS HSBC BANK
D-t-GN-13-001686                 GARCIA V. SETON HEALTHCARE
D-t-GN-13-001689                 WALKER ET AL VS WESTBROOK ET A
D-1-GN-13-001690                 SHADOWGLEN VS SHACKLES
D-1-cN-13-001695                 ARCE V TAVIRA
D-1-GN-13-001707                 PAUL V MELVIN VS BATTAGLIA
D-1-GN-13-001709                 HARTFORD FIRE VS BOSHEARS
D-l-GN-13-001716                 SMITH V. ALLSTATE INSURANCE
D-l-GN-13-001717                 AMERICAN EXPRESS V RUSHEFSKY
D-l-GN-13-00t721                 SCHMTNK VS. TX DEPT LICENSING
D-l-GN-13-00r 733                BUTLERVS BUTLER
D-l-GN-13-001745                 VALERIE TITUS VS GANRER SERV
D-1-GN- l3-001755                NATIONSTARV. PzuESTLEY
D-r -GN-13-001778                ALE)fi{ANDRA GARCIA VS SCHARFF
D-I-GN-r3-00r803                 IN RE GUARDIANSHIP OF MARY OLI
D-l-GN-13-001819                 HUDSON VS SPECTRA PHYSICS
D-1-GN-13-001831                 AMERICAN EXPRESS VS TRUDEAU
D-r-cN-13-001834                 AMERICAN EXPRESS VS CAGI
D-l-GN- l3-001874                GzuSEBAUM V. PINNELLI
D-l-GN-13-001878                 PARAGON FUND VS GREAT LAKES
D-1-GN-r 3-001886                GOVERNMENT EMPLOYEE V THOMPSON
D-1-GN-13-001887                 GOVERNMENT EMPLOYEE V MARTINEZ
D-1-GN-13-001889                 PROGRESSIVE V GUTIRREZ
D-l -GN-13-001891                PROGRESSIVE V UGARTE
D-t-GN-13-001892                 SIXTH RIVER V. PADRON
D-l -GN-13-001905                ARRIAZA.RUIZ VS HERNANDEZ
D-1-GN-13-001917                 ULMAN VS GARCIA
D-t-GN-r3-00r929                 V/ELLS FARGO BANK V DELGADO
D-l-GN-13-001931                 TRAMPUSH VS HLINTINGTON BEER
D-1-GN-r3-001934                 OLD REPUBLIC V XINYI GLASS
D-l-GN-13-001944                 GEORGE V STATE OF TEXAS
D-l-GN-13,001953                 IN THE MATTER OF KIRK V. FIRST
D-l-GN-13-001957                 HUNTER VS COMMISSIONER OF INSU
D-l-GN-13-001962                 MADISON VS CASA W LLC
D-l-GN-13-00r980                 ALDRIDGE V. RAINEY
D-l-GN-t3-001986                 BOOTH VS WEATHERTON
D-r-GN-13-002009                 DELL MARKETING VS THE OCKERS
D-l-GN-13-002010                 SERRING VS DÀIRAN,    ETAL
                                              DC             8K14237 PG937




                           ORDER OF DISMISSAL
            FROM THE DISTRICT COURTS OFTRAVIS COUNTY, TEXAS




      D- l -cN-13-002036                                   WELLS FARGO BANK V COMPASS BAN
      D- l-GN-13-002037                                    MITCHELL VS PENN
      D-l-GN-13-002041                                     GOVERNMENT EMPLOYEES V TOBIAS
      D- I -GN-13-002059                                   COOKE VS CHARTER OAK
      D-l-GN-13-002073                                     JNJ 5905 ESA VS GARY KUHNEL
      D- t-GN- I 3-002074                                  PROGRESSIVE VS ADELE SHORT
      D-t-GN-t3-002075                                     BEAR STEARNS V EMC MORTGAGE
      D-l-GN-13-002096                                     IN RE: JORDAN BERRY
      D-l-GN-13-002107                                     DISCOVER BANK V HARRISON
      D-l-GN-r3-0021 l7                                    CEMEX VS MAZOUREK
      D-l-GN-13-002118                                     CEMEX CONSTRUCTION VS MAZOUREK
      D-l-GN-13-002122                                     CONSTRUCT CPTL V. RECONSTRUCT
      D-l-GN-13-002 r33                                    AUSTTN CEDAR& REDWOOD V. WC 6
      D-l-GN-13-002138                                     DISTRIBUTOR V MULWANI LLC
      D-l-GN-13-002140                                     APPLIED VS LAMINACK
      D-l-GN-13-002142                                     PARVIN V. DE LA CRUZ
      D-l-GN-13-002148                                     IN RE R,A,LPH A. NOELKE SPECIAL
      D-l-GN-13-002154                                     HARRIS BRANCH RES V GILBERT
      D-l-GN-13-002161                                     HARRIS BRANCH RES V ESQUIVEL
      D-l-GN-13-002162                                     NATIONSTAR VS KISHA R WILLIAMS
      D-l-GN-13-002165                                     IN RE:CAPITOL APPRAISAL GROUP
      D-l-GN-13-002166                                     HARRIS BRANCH RES V LANGLOIS
      D-1-GN-13-002181                                     SB BISHOP'S SERVICE V STEPAN
      D-r -GV-13-000098                                    ECTOR COUNTY VS PMS, ET AL
      D- l -GV- 13-000265                                  STATE OF TEXAS V \Ã/ENDY THOMAS
      D-l-GV-t3-000341                                     BRUCE ELFANT VS RI.JN TEXAS
      D- t-GV- l3-000398                                   STATE OF TEXAS VS DINA UzuBE

     On the I st day of August, 201 4, the matter of dismissal for want      of

prosecution crime on for consideration by the Court in the above-styled and numbered

causes; and it appearing to the Court that these causes   ofaction have been pending in the

District Courts of Travis county, Texas, for a period of time in excess of the standards set

forth in Rule 6 of the Texas Rules of Judicial Administration and the Local Rules of Civil

Procedure for the Travis County District Courts; that the notice of the Court's intention to

dismiss these causes for want of prosecution was sent to all parties and attomeys        of

record whose addresses are in the files ofthe District Clerk ofTravis County, Texas; and

that said causes should be dismissed for want ofprosecution.

     It is therefore ORDERED ADJUDGED and DECREED that the above-styted

and numbered causes be, and are hereby DISMISSED for want ofprosecution.




    Signed this 25th day ofAugust, 2014



                                                                                  Judge Presiding

                                                                                  2]2
 

 

 

 

 

 




    APPENDIX B
                                       Amalia      Rod    riguez-Mendoza
                                          D¡strict Clerk, Travis County
                                       Travis County Courthouse Complex
                                                P. O. Box 679003
                                              Austin, Texas 78767


July 12,   201 3




Chase Carmen l-lunter

P. O. Box 9075

Fredericksburg, VA 22403


Re:     Cause No. D-1-GN-13-001957; Chase Carmen Hunter v. Eleanor Kitztnan, lu Her
Official Capacity as Commissioner of lnsurance, et al; In the 250th iudicial District Court, Travis
County, Texas


Dear Ms. I{unter

We have received and lìled your Original Petition. ln order to assist you to the extent we legally
may, please submit the lbllowing:

               /
           /                  ol'the petition for each party that will be attached to the citation
                   ./"opi.,
           {         nurn"aud address information f'or each pal:ty you wislt to have served with citation
                    (iss uance req uest form provided)




Ad min istrative Off ices            Civil and Family Division       Criminal Division            Jury Office
    (512) 854-e737                       (512) 854-9457                (512) 854-9420            (512)8544295
    Fax:. 8544744                        Fax:854-6610                  Fax: 854-4566             Fax: 8544457
                                 ISSUE REQUEST FORM

Cause #                 Style                               vs


ISSUE TO                                               Registered Agent    (if applicable)

Service Address:
                        Street/P.O. Box               City, State            Zip Code

Plnnse spEctFy oNE oF      THE   FoLLowtNc FoR THE coMpLETED        ISSUANCE pApERS:
Forward to Constable:                       Hold for pick-up by

Mail to
              Name                                   Address

ISSUE TO                                               Registered Agent    (if applicable)

Service Address
                        Street/P.O. Box               City, State            Zip Code

Pr.rrrsr' spccrFy oNE oF TUE FoLLowtNG FoR TItE coMpLETED tssuANcE pA,pERs:
Forward to Constable                    Hold for pick-up by

Mailto:
              Name                                   Address

ISSUE TO:                                              Registered Agent    (if applicable):

Seruice Address:
                        StreelP.O. Box                City, State            Zip Code

PIensB SPECIFY oNE oF TTIE FoLLowING FoR THE COMPLETED ISSUANCE              PAPERS:
Forward to Constable                  Hold for pick-up by

Mail to
              Name                                   Address

ISSUE TO                                               Registered Agent (if applicable)

Service Address
                        Street/P.O. Box               City, State            Zip Code

PIT¡Tse SPECIFY oNE oF THE FoLLowING FOR.THE COMPLDTED ISSUANCE              PAPERS:
Forward to Constable:                 Hold fbr pick-up by

Mail to
              Name                                   Address
 

 

 

 

 

 




    APPENDIX C
      I
                                                                                            I -€e!--




                          NIOTICE OF COURT SETTII\G
                       IN THE DISTRiCT COURTS OF TRAVIS COUNTY, TEXAS

                               FOR CAUSE   NO. D_1-GN-13-001957


                                   HUNTER CHASE CARMEN
                                               VS.
                                      KITZMA]T{ ELEANOR


          T}IE ABOVE CAUSE WILL BE DISMISSED FOR WAN'I U¡' PROSECUTIOiÍ Oi'[ TiiE
          COURT'S MoTIoN ON THE 1sT day Of AUgUST, 2OI4 AT LZ45 PM IN SAID
          COURT, UNLESS A MOTION TO RETATN IS FILED PRIOR TO TT1AT DATE.                    æ
          PLEASE READ TTIE TRAV]S COTII{TY LOCAL RULES CHAPTER      B --   PROCEDURES FOR
                                                                                                       T
          DISMISSAL FOR WANT OF PROSBCUTION                                                            D
                                                                                                       o
N
                                 AMALTA RODRTGUEZ *MENÐOZA
0_

LLJ                                                                                                    ç
                                                                                                       =
(t                                                                                                     o
È                                DTSTRICT CLERK                                                        a
                                 TRÃV]S CCUNTY,      TE)LAS                                            -{
                                                                                                       {
                                                                                                       -6
                                                                                                       o
                                 DATED: 6/24/20:-4
 

 

 

 

 

 




    APPENDIX D
38.1. Appellant’s Brief, TX R APP Rule 38.1




  Vernon’s Texas Rules Annotated
    Texas Rules of Appellate Procedure
      Section Two. Appeals from Trial Court Judgments and Orders (Refs & Annos)
        Rule 38. Requisites of Briefs (Refs & Annos)

                                              TX Rules App.Proc., Rule 38.1

                                                   38.1. Appellant’s Brief

                                                           Currentness




The appellant’s brief must, under appropriate headings and in the order here indicated, contain the following:



(a) Identity of Parties and Counsel. The brief must give a complete list of all parties to the trial court’s judgment or order
appealed from, and the names and addresses of all trial and appellate counsel, except as otherwise provided in Rule 9.8.



(b) Table of Contents. The brief must have a table of contents with references to the pages of the brief. The table of contents
must indicate the subject matter of each issue or point, or group of issues or points.



(c) Index of Authorities. The brief must have an index of authorities arranged alphabetically and indicating the pages of the
brief where the authorities are cited.



(d) Statement of the Case. The brief must state concisely the nature of the case (e.g., whether it is a suit for damages, on a
note, or involving a murder prosecution), the course of proceedings, and the trial court’s disposition of the case. The
statement should be supported by record references, should seldom exceed one-half page, and should not discuss the facts.



(e) Any Statement Regarding Oral Argument. The brief may include a statement explaining why oral argument should or
should not be permitted. Any such statement must not exceed one page and should address how the court’s decisional process
would, or would not, be aided by oral argument. As required by Rule 39.7, any party requesting oral argument must note that
request on the front cover of the party’s brief.



(f) Issues Presented. The brief must state concisely all issues or points presented for review. The statement of an issue or
point will be treated as covering every subsidiary question that is fairly included.



(g) Statement of Facts. The brief must state concisely and without argument the facts pertinent to the issues or points
presented. In a civil case, the court will accept as true the facts stated unless another party contradicts them. The statement

               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                          1
38.1. Appellant’s Brief, TX R APP Rule 38.1



must be supported by record references.



(h) Summary of the Argument. The brief must contain a succinct, clear, and accurate statement of the arguments made in the
body of the brief. This summary must not merely repeat the issues or points presented for review.



(i) Argument. The brief must contain a clear and concise argument for the contentions made, with appropriate citations to
authorities and to the record.



(j) Prayer. The brief must contain a short conclusion that clearly states the nature of the relief sought.



(k) Appendix in Civil Cases.



  (1) Necessary Contents. Unless voluminous or impracticable, the appendix must contain a copy of:



     (A) the trial court’s judgment or other appealable order from which relief is sought;



     (B) the jury charge and verdict, if any, or the trial court’s findings of fact and conclusions of law, if any; and



     (C) the text of any rule, regulation, ordinance, statute, constitutional provision, or other law (excluding case law) on
     which the argument is based, and the text of any contract or other document that is central to the argument.



  (2) Optional Contents. The appendix may contain any other item pertinent to the issues or points presented for review,
  including copies or excerpts of relevant court opinions, laws, documents on which the suit was based, pleadings, excerpts
  from the reporter’s record, and similar material. Items should not be included in the appendix to attempt to avoid the page
  limits for the brief.



Credits

Eff. Sept. 1, 1997. Amended by Supreme Court March 10, 2008, and Aug. 20, 2008, eff. Sept. 1, 2008. Approved by Court of
Criminal Appeals Sept. 30, 2008, eff. Sept. 30, 2008.


Notes of Decisions (906)




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                       2
38.1. Appellant’s Brief, TX R APP Rule 38.1



Rules App. Proc., Rule 38.1, TX R APP Rule 38.1
Current with amendments received through August 15, 2014
End of Document                                            © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           3
 

 

 

 

 

 




    APPENDIX E
Rule 165a. Dismissal for Want of Prosecution, TX R RCP Rule 165a




  Vernon’s Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part II. Rules of Practice in District and County Courts
        Section 7. Abatement and Discontinuance of Suit

                                           TX Rules of Civil Procedure, Rule 165a

                                       Rule 165a. Dismissal for Want of Prosecution

                                                             Currentness




1. Failure to Appear. A case may be dismissed for want of prosecution on failure of any party seeking affirmative relief to
appear for any hearing or trial of which the party had notice. Notice of the court’s intention to dismiss and the date and place
of the dismissal hearing shall be sent by the clerk to each attorney of record, and to each party not represented by an attorney
and whose address is shown on the docket or in the papers on file, by posting same in the United States Postal Service. At the
dismissal hearing, the court shall dismiss for want of prosecution unless there is good cause for the case to be maintained on
the docket. If the court determines to maintain the case on the docket, it shall render a pretrial order assigning a trial date for
the case and setting deadlines for the joining of new parties, all discovery, filing of all pleadings, the making of a response or
supplemental responses to discovery and other pretrial matters. The case may be continued thereafter only for valid and
compelling reasons specifically determined by court order. Notice of the signing of the order of dismissal shall be given as
provided in Rule 306a. Failure to mail notices as required by this rule shall not affect any of the periods mentioned in Rule
306a except as provided in that rule.



2. Non-Compliance With Time Standards. Any case not disposed of within time standards promulgated by the Supreme
Court under its Administrative Rules may be placed on a dismissal docket.



3. Reinstatement. A motion to reinstate shall set forth the grounds therefor and be verified by the movant or his attorney. It
shall be filed with the clerk within 30 days after the order of dismissal is signed or within the period provided by Rule 306a. A
copy of the motion to reinstate shall be served on each attorney of record and each party not represented by an attorney whose
address is shown on the docket or in the papers on file. The clerk shall deliver a copy of the motion to the judge, who shall set
a hearing on the motion as soon as practicable. The court shall notify all parties or their attorneys of record of the date, time
and place of the hearing.


The court shall reinstate the case upon finding after a hearing that the failure of the party or his attorney was not intentional or
the result of conscious indifference but was due to an accident or mistake or that the failure has been otherwise reasonably
explained.


In the event for any reason a motion for reinstatement is not decided by signed written order within seventy-five days after the
judgment is signed, or, within such other time as may be allowed by Rule 306a, the motion shall be deemed overruled by
operation of law. If a motion to reinstate is timely filed by any party, the trial court, regardless of whether an appeal has been
perfected, has plenary power to reinstate the case until 30 days after all such timely filed motions are overruled, either by a
written and signed order or by operation of law, whichever occurs first.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Rule 165a. Dismissal for Want of Prosecution, TX R RCP Rule 165a




4. Cumulative Remedies. This dismissal and reinstatement procedure shall be cumulative of the rules and laws governing any
other procedures available to the parties in such cases. The same reinstatement procedures and timetable are applicable to all
dismissals for want of prosecution including cases which are dismissed pursuant to the court’s inherent power, whether or not
a motion to dismiss has been filed.



Credits

Oct. 3, 1972, eff. Feb. 1, 1973. Amended by order of July 22, 1975, eff. Jan. 1, 1976; Dec. 5, 1983; July 15, 1987, eff. Jan. 1,
1988.


Notes of Decisions (701)




Vernon’s Ann. Texas Rules Civ. Proc., Rule 165a, TX R RCP Rule 165a
Current with amendments received through August 15, 2014
End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
 

 

 

 

 

 




    APPENDIX F
§ 13.001. Dismissal of Action, TX CIV PRAC & REM § 13.001




  Vernon’s Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 2. Trial, Judgment, and Appeal
         Subtitle A. General Provisions
           Chapter 13. Affidavit of Inability to Pay Costs

                                     V.T.C.A., Civil Practice & Remedies Code § 13.001

                                                  § 13.001. Dismissal of Action

                                                                Currentness




(a) A court in which an affidavit of inability to pay under Rule 145, Texas Rules of Civil Procedure, has been filed may dismiss
the action on a finding that:



  (1) the allegation of poverty in the affidavit is false; or



  (2) the action is frivolous or malicious.



(b) In determining whether an action is frivolous or malicious, the court may consider whether:



  (1) the action’s realistic chance of ultimate success is slight;



  (2) the claim has no arguable basis in law or in fact; or



  (3) it is clear that the party cannot prove a set of facts in support of the claim.



(c) An action may be dismissed under Subsection (a) as frivolous or malicious either before or after service of process.



Credits

Added by Acts 1987, 70th Leg., ch. 976, § 1, eff. June 19, 1987.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                          1
§ 13.001. Dismissal of Action, TX CIV PRAC & REM § 13.001



Notes of Decisions (113)




V. T. C. A., Civil Practice & Remedies Code § 13.001, TX CIV PRAC & REM § 13.001
Current through the end of the 2013 Third Called Session of the 83rd Legislature
End of Document                                             © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           2
 

 

 

 

 

 




    APPENDIX G
44.1. Reversible Error in Civil Cases, TX R APP Rule 44.1




  Vernon's Texas Rules Annotated
    Texas Rules of Appellate Procedure
      Section Two. Appeals from Trial Court Judgments and Orders (Refs & Annos)
        Rule 44. Reversible Error (Refs & Annos)

                                                 TX Rules App.Proc., Rule 44.1

                                              44.1. Reversible Error in Civil Cases

                                                           Currentness


(a) Standard for Reversible Error. No judgment may be reversed on appeal on the ground that the trial court made an error of
law unless the court of appeals concludes that the error complained of:


  (1) probably caused the rendition of an improper judgment; or


  (2) probably prevented the appellant from properly presenting the case to the court of appeals.


(b) Error Affecting Only Part of Case. If the error affects part of, but not all, the matter in controversy and that part is separable
without unfairness to the parties, the judgment must be reversed and a new trial ordered only as to the part affected by the error.
The court may not order a separate trial solely on unliquidated damages if liability is contested.


Credits
Eff. Sept. 1, 1997.



Notes of Decisions (855)

Rules App. Proc., Rule 44.1, TX R APP Rule 44.1
Current with amendments received through August 15, 2014

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    1